         $2  *$6
          $2    5HY  -XGJPHQWLQD&LYLO&DVH
                  *$65HY



                                       8QLWHG6WDWHV'LVWULFW&RXUW
                                                 Southern District of Georgia
                  67(3+(1 5$< +2.(

                  3ODLQWLII
                                                                                    -8'*0(17,1$&,9,/&$6(


                                            9                                    &$6(180%(5        FY

                  05 /<7( HW DO

                  'HIHQGDQWV




                     -XU\ 9HUGLFW 7KLV DFWLRQ FDPH EHIRUH WKH &RXUW IRU D WULDO E\ MXU\ 7KH LVVXHV KDYH EHHQ WULHG DQG WKH MXU\
                     KDV UHQGHUHG LWV YHUGLFW

                     'HFLVLRQ E\ &RXUW7KLV DFWLRQ FDPH EHIRUH WKH &RXUW 7KH LVVXHV KDYH EHHQ FRQVLGHUHG DQG D GHFLVLRQ KDV EHHQ
            ✔
                     UHQGHUHG

                      ,7 ,6 25'(5(' $1' $'-8'*('
                      WKDW LQ DFFRUGDQFH ZLWK WKLV &RXUW V 2UGHU GDWHG 6HSWHPEHU   DGRSWLQJ WKH 5HSRUW DQG

                      5HFRPPHQGDWLRQ RI WKH 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH DV WKH RSLQLRQ RI WKLV FRXUW WKH &RXUW

                      ',60,66(6 3ODLQWLII V FODLPV DJDLQVW 'HIHQGDQWV /DQH 'R]LHU $OOHQ DQG 3LQHUR DQG KLV FODLPV

                      EURXJKW XQGHU *HRUJLD ODZ 7KH &RXUW DOVR *5$176 'HIHQGDQWV /\WH +HQU\ DQG :LOOLDPV

                      0RWLRQ WR 'LVPLVV ',60,66(6 3ODLQWLII V &RPSODLQW DQG '(1,(6 3ODLQWLII OHDYH WR DSSHDO LQ

                      IRUPD SDXSHULV
                                HULV



            $SSURYHG E\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                           BBBBB
                              BBBBBBBBB
                                 BB   BBB
                                        BBBBBBBBBBBBBB




            6HSWHPEHU                                                    6FRWW / 3RII
           Date                                                                 C
                                                                                Clerk



                                                                                (By)
                                                                                 By) Deputy Clerk
*$6 5HY 
